Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 1, 2, 3, 6, 7, 8 and 4, respectively, of prior U.S. Patent No. 10,907,748. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant has merely re-filed the original claims of Application16/127807, upon which US 10,907,748 is based. Note that Claim 1 of the prior patent only differs from Claim 1 of the instant application in that the limitations regarding the electromagnetic force applied to the region between the plate springs to drive the movable element have been removed from the closing paragraph of Claim 1 of the prior patent and placed in Claims 5 and 6 of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites “the electromagnetic force” at line 3. There is insufficient antecedent basis for this limitation in the claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 8, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeichi (WO 2016199946 A1, US 10544957 B2 used as translation) in view of Robertson, III (2012/0323379).

Regarding Claim 1, Takeichi teaches (Figs 2, 4, 6) a valve with “a valve body (212) in a shape of a rectangular parallelepiped which has a predetermined surface (at 211a) and an opposite surface (top of 212) located opposite the predetermined surface, the valve body including an open flow passage (252) having an opening (at 211a) on the predetermined surface of the valve body (212), the opening having a predetermined length in a predetermined direction (left to right), the valve body (212) having a pair of opposite ends (at left and right ends) along the predetermined direction; a main body including (211): a plurality of ports (of B2, B3, B4; all at 211a) arranged in the predetermined direction at intervals shorter than the predetermined length (see Fig 2), the plurality of ports having a respective opening on a facing surface (211a) of the main body (211) facing the predetermined surface (of 212); and a plurality of connection flow passages (B2, B3, B4) each connected to respective one of the plurality of ports;
…and an actuator for reciprocating the valve body in the predetermined direction in a non- contact manner.”
Takeichi does not teach plate springs supporting the valve body and applying elastic force.
Robertson, III teaches (as in Figs 2-3) supporting a valve element (214) between plate springs (234) so that an actuator (at 210) can reciprocate the valve body (214) between two positions. A gap (230) is maintained by virtue of the plate springs maintaining the relative axial position of feature 214 within 224.
See also paragraph [0028].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Takeichi by supporting the valve element with plate springs as taught by Robertson, III in order to yield the predictable result of minimizing friction as further taught by Robertson, III (see also para [0022]).

Takeichi as modified further teaches a valve in which:

Regarding Claim 3, “each plate spring (Robertson, III, 234) is attached to the main body (Takeichi, 212) such that main faces of the plate spring which have a largest area extend perpendicularly to the predetermined direction.

Regarding Claim 8, “in the actuator, a position of the valve body (Takeichi, 212) in a state in which the plate springs (Robertson, III, 234) support the valve body (Takeichi, 212) in their natural state is set to a neutral position at which [an] electromagnetic force (col 5, ll 62-66, “solenoid”) for reciprocating the valve body (212) in the predetermined direction is not applied.”
In a sliding valve, absent a positive stop, there is necessarily or inherently some rest (or “neutral”) position when the coil or other actuator is not activated.

Regarding Claim 9 and 11, Takeichi does not explicitly teach how the actuating rod (between 212 and 213) is attached.
Hargraves teaches a solenoid (Fig 4 and col 4, ll 11-15) that includes a movable member (17) with a rod (42) that extends through a flow passage (54) and further extends through and is attached to a sliding valve body (46), where an electromagnetic force (of the “solenoid”) reciprocates the movable rod (42) in a non-contact manner.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the electromagnetic actuator, armature and actuating rod of Hargraves for the actuator and rod of the device of Takeichi in view of Robertson, III in order to yield the predictable result of actuating the valve member using a positive throughgoing connection, thus insuring reliability of the integrity of the connection method.
Note that the combination of the rod of Hargraves with the plate springs of Robertson, III within the device of Takeichi would necessarily or inherently require that the rod extend through the plate springs.

Regarding Claim 13, “in the actuator, a position of the movable rod (Hargraves, 42) in a state in which the plate springs (Robertson, III, 234) support the valve body (Takeichi, 212) in their natural state is set to a neutral position at which the electromagnetic force (col 5, ll 62-66, “solenoid”) for reciprocating the valve body (212) in the predetermined direction is not applied.”
In a sliding valve, absent a positive stop, there is necessarily or inherently some rest (or “neutral”) position when the coil or other actuator is not activated.

Regarding Claim 14, it is notoriously well-known in the art that when producing a device with a predetermined gap, one necessarily or inherently produces the surfaces forming the gap with a particular (or “predetermined”) flatness and parallelism in order to insure that the required gap is formed. Deviations from the required flatness and parallelism would inherently change the gap such that the gap would not have the required width.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the slide and valve body of the device of Takeichi in view of Robertson, III with a specific degree of flatness and parallelism in order to achieve the expected outcome of providing a uniform gap, as is notoriously well known in the art.

Claim(s) 2, 4, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeichi (WO 2016199946 A1, US 10544957 B2 used as translation) in view of Robertson, III (2012/0323379) as applied to Claim 1, above, and further in view of Thiery et al (US 20160312908 A1).

Regarding Claim 2, Takeichi as modified by Robertson, III teaches centering plate springs as discussed above.
The device of the combination does not teach second openings as claimed.
However, Thiery teaches (Fig 6-9; particularly the embodiment of Fig 8) an “open flow passage (through at least 15a, 10a at 16, 11; See Fig 6) having a second opening on the opposite surface (in order to pass through 10a and 10b), the second opening having a predetermined length in the predetermined direction; wherein the flow path switching valve further comprises: a second main body (15b) including: a plurality of second ports (at 16, on 15b; see also para [0041], read as teaching that any of plates 15b may also have two openings as in Figs 4 or 6) arranged in the predetermined direction at intervals shorter than the predetermined length, each second port (at 16, on 15b) having a respective opening (at 16) on a second facing surface of the second main body (15b) facing the opposite surface (of 10a or 10b); and a plurality of second connection flow passages (16) each connected to respective one of the plurality of second ports (at 16, on 15b)”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Takeichi in view of Robertson, III to include second flow passages and ports as taught by Thiery in order to yield the predictable result of allowing flow through the device as opposed to reversing the direction of flow, thus reducing flow losses and simplifying manufacturing.

Takeichi as modified further teaches a valve in which:

Regarding Claim 4, “each plate spring (Robertson, III, 234) is attached to the main body (Takeichi, 212 as modified by Thiery, 10a or 10b) such that main faces of the plate spring which have a largest area extend perpendicularly to the predetermined direction.

Regarding Claims 10 and 12, Takeichi does not explicitly teach how the actuating rod (between 212 and 213) is attached.
Hargraves teaches a solenoid (Fig 4 and col 4, ll 11-15) that includes a movable member (17) with a rod (42) that extends through a flow passage (54) and further extends through and is attached to a sliding valve body (46), where an electromagnetic force (of the “solenoid”) reciprocates the movable rod (42) in a non-contact manner.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the electromagnetic actuator, armature and actuating rod of Hargraves for the actuator and rod of the device of Takeichi in view of Robertson, III and Thiery in order to yield the predictable result of actuating the valve member using a positive throughgoing connection, thus insuring reliability of the integrity of the connection method.
Note that the combination of the rod of Hargraves with the plate springs of Robertson, III within the device of Takeichi and Thiery would necessarily or inherently require that the rod extend through the plate springs.

Regarding Claim 15, it is notoriously well-known in the art that when producing a device with a predetermined gap, one necessarily or inherently produces the surfaces forming the gap with a particular (or “predetermined”) flatness and parallelism in order to insure that the required gap is formed. Deviations from the required flatness and parallelism would inherently change the gap such that the gap would not have the required width.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the slide and valve body of the device of Takeichi in view of Robertson, III and Thiery with a specific degree of flatness and parallelism in order to achieve the expected outcome of providing a uniform gap, as is notoriously well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753